Citation Nr: 1425208	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  09-10 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent disabling for residuals fracture distal right fourth metacarpal with mild angulation deformity.   

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1976 to February 1977; and from August 1977 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal rating decisions issued in October 2005 and December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The October 2005 rating decision increased the rating for the Veteran's service-connected distal right 4th metacarpal fracture residuals disability from 0 percent to 10 percent effective August 4, 2005, with an interim total disability rating of 100 percent due to hospitalization from August 29, 2005, to October 1, 2005.  The December 2006 rating decision denied service connection for hepatitis and a back disorder.

In December 2008 the Veteran and his spouse appeared at the Atlanta RO and testified before a Decision Review Officer regarding the issues on appeal.  

The issue of service connection for carpal tunnel syndrome, which was remanded by the Board in its June 2011 decision, was granted by the RO in a July 2012 rating decision.  The benefit sought, namely service connection, having been granted, that issue is no longer on appeal.

The Board notes that the Veteran requested a hearing before a Veterans Law Judge (VLJ); however, he has since declined the opportunity to testify at a Board hearing and his request is considered withdrawn.  

The issues of service connection for hepatitis C and a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The preponderance of the competent and credible evidence shows that the Veteran's "residuals fracture distal right fourth metacarpal with mild angulation deformity" disability is not productive of disability analogous to amputation or constructive amputation at any time during the appeal period.


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent for "residuals fracture distal right fourth metacarpal with mild angulation deformity" have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 38 C.F.R. §§ 4.1-4.7, 4.71a, Diagnostic Code 5230-5010 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The notice requirement was accomplished in a letter dated in October 2005.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Veteran was apprised of the evidence needed to garner an increased rating for his service-connected distal right fourth metacarpal fracture with mild angulation deformity residuals disability.

As regards VA's duty to assist, all pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  VA, Social Security, and private medical records have been associated with the claims file.  The Veteran has also been afforded multiple VA examinations, and this evidence is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, the Veteran testified in a Decision Review Officer hearing, and a transcript of that hearing is of record.  Although he also requested a hearing before a member of the Board, he constructive withdrew that request.

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claim herein addressed on the merits, and has not argued that any error or deficiency in the accomplishment of the duties to notify and assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim, de novo.

Merits

In a March 1977 rating decision the RO granted service connection for "residuals fracture distal right 4th metacarpal with mild angulation deformity" with an assigned noncompensable rating.  In August 2005 the Veteran filed for an increased rating.  

In a rating decision dated in October 2005 the RO increased the rating for the Veteran's service-connected distal right fourth metacarpal fracture with mild angulation deformity residuals disability from 0 to 10 percent effective August 4, 2005 (date of the Veteran's claim) based on painful motion of the right hand.  

The Board notes that in a rating decision dated in July 2012 the RO granted service connection for right carpal tunnel syndrome.  The propriety of the assigned rating for the Veteran's right hand carpal tunnel syndrome is not on appeal.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's distal right fourth metacarpal fracture with mild angulation deformity residuals disability has been rated as 10 percent disabling under Diagnostic Code 5230-5010 throughout the appeal period.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5230. any limitation of motion, of the ring or little finger warrants a zero percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  This is the maximum rating for that condition.  Unfavorable or favorable ankylosis of the ring or little finger also warrants a maximum zero percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  Diagnostic Code 5010 provides for evaluation as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a.  

Facts 

The Veteran reports right hand pain, stiffness and limitation of motion, including flare-ups of pain 2 or 3 times a month, throughout the appeal period.  He states that his hand is sometimes so tender that he cannot stand water on it.  He adds that he occasionally wears a brace, but there is no medical evidence of involvement of any other fingers.  The medical evidence reveals that the Veteran has had active range of motion of the distal right metarcapal with no ankylosis throughout the appeal period, and most recent x-rays in August 2011 found no bony abnormality.  

Analysis

The Veteran is already receiving the maximum schedular rating available under Diagnostic Code 5230.  Therefore a higher rating under this criteria is not available.  The Board has also considered the Veteran's finger disability under other pertinent criteria, but finds none that would avail the Veteran of a higher rating, including for ankylosis, which he does not have.  See 38 C.F.R. § 4.71a, Diagnostic Code 5227.  Instead, higher ratings for the ring or little finger are assignable only with involvement of pathology of at least one other finger.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5224-5226, 5228, 5229.  There is also no indication in the record of evidence such that evaluation as amputation should be considered, or of resulting limitation of motion of other digits or interference with overall function of the hand.  See Note following 38 C.F.R. § 4.71a, Diagnostic Code 5227.  

Thus, despite the Veteran's complaints of pain, stiffness, and limitation of motion, his service-connected distal right fourth metacarpal fracture only warrants a non-compensable rating under Diagnostic Code 5230.   Even so, diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011).  There is simply no basis upon which to grant a schedular rating higher than 10 percent for the Veteran's distal right fourth metacarpal fracture with mild angulation deformity residuals disability.  Further, any neurological manifestions have been separately evaluated and the Veteran has not challenged those ratings.  As such, the rating for his neurological impairment is not before the Board.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011).

As for an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service- connected disability is inadequate.  If the available schedular criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for more severe symptoms.  The Veteran's distal right metacarpal fracture residuals disability is productive of pain, stiffness, and limitation of motion; and this is contemplated by the assigned schedular rating criteria.  Referral for extraschedular consideration is therefore not required under 38 C.F.R. § 3.321(b)(1).

Finally, and to whether a claim of TDIU secondary to the Veteran's distal right metacarpal fracture residuals disability has been raised (see Rice v. Shinseki, 22 Vet. App. 447 (2009)), the preponderance of the evidence does not show that this disability alone is of sufficient severity to produce unemployability.  Indeed, the Veteran reports that a multiple of nonservice-connected ailments are responsible for his unemployability.  See, e.g., Veteran's October 2013 claim for TDIU (which reflects his report that his right hand disability contributes to his inability to work).  Moreover, in an unappealed February 2014 rating decision, the RO denied entitlement to this benefit.  Since issuing Rice, the Court has clarified that although a claim for a TDIU generally exists as part of a claim for an increased rating, in Locklear v. Shinseki, 24 Vet. App. 311 (2011) the Court distinguished Rice and held that where VA has specifically separated the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU, the TDIU issue must be separately appealed.  As such, a TDIU issue is not before the Board.

ORDER

A disability rating higher than 10 percent for service-connected "residuals fracture distal right fourth metacarpal with mild angulation deformity" is denied.


REMAND

With regard to the claim of service connection for hepatitis C, laboratory work done in conjunction with an August 2011 examination confirmed a current diagnosis of hepatitis C, and the examiner noted that the Veteran had engaged in at risk behavior during service; however, the examiner then stated that she could not provide a nexus opinion without resorting to mere speculation because there was no documentation of the Veteran being tested for hepatitis C.  

The claims file reveals that in November 1976 the Veteran sustained a fracture and laceration wound during service that required prolonged treatment of several weeks duration.  There is also a November 1976 in-service record of inpatient care for "viral syndrome."  Moreover, VA medical records (including GI Hepatitis Clinic records) dated since 2004 relate a diagnosis of hepatitis C; and during a period of inpatient care in September 2005 the Veteran reported that he had been told by VA that he had hepatitis C and had had it for many years.  On the other hand, an August 2005 VA Atlanta GI-Hepatitis Clinic record notes that the Veteran had reported that he thought he had received a blood transfusion in the 1980s secondary to an injury to his LLE.  Unfortunately, the 2011 examiner made no mention of this evidence, nor of the Veteran's in-service fracture and laceration wounds or inpatient care for "viral syndrome."  As the Board is prohibited from providing its own medical judgment (see Colvin v. Derwinski, 1 Vet. App. 171 (1991), the Veteran should be accorded a new VA examination for the requested opinion.  Prior to examination a request should be made for the 1980 surgery records, and for all of the Veteran's records from the VA Atlanta GI-Hepatitis Clinic.  

As regards the claim of service connection for a back disorder, in August 2011 the Veteran underwent x-rays of the lumbar spine that, according to the August 2011 examiner, did not show anything other than some "mild multilevel marginal spurring . . . due to the aging process."  She therefore did not provide an opinion as to a nexus to service.  However, during his January 1977 medical separation examination the Veteran complained of recurrent back pain, and the military examiner noted that there was "back pain with lifting."  Additionally, VA medical records (including physical therapy records) dating from 2007 relate a history of low back pain, and a CT scan of the lumbar spine done during a September 2009 Emergency Department visit revealed "degenerative disc disease at multiple levels, [and a] small anterior compression fracture of L1."  See also November 2009 initial physical therapy evaluation, and the report of an August 2010 Social Security disability examination.  Unfortunately, the examiner made no mention of the 2009 CT scan, emergency consult, or physical therapy.  As there is medical evidence of a low back disorder other than "marginal spurring" during the appeal period, the Veteran should be accorded a new examination and opinion.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (holding that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran for the necessary information and authorization, and then attempt to obtain medical records related to surgery secondary to a glass wound to the left lower extremity in the 1980s.  

2.  Associate with the claims file, either physically or electronically, all of the Veteran's VA Atlanta Hepatitis C Clinic records with the claims file, and all of the Veteran's VA treatment records dated after January 2014. 

Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran

3.  Invite the Veteran to submit lay evidence from himself and from other individuals who have first-hand knowledge of the onset and in-service and post-service hepatitis and back symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for VA examination(s) regarding his claims for service connection for hepatitis C and a chronic back disorder.  The claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be done, and all findings reported in detail.    

Following completion of the examination and a review of the claims file, the examiner is requested to opine as to whether it is at least as likely as not that the Veteran's hepatitis C, and any back disability found to be present was incurred during active duty service or is related to some incident of active duty service.  

A complete rationale for these opinions must be provided, including a discussion of in-service medical evidence .  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

5.  Then readjudicate the appeal.  If either benefit remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


